WR-84,167-01
                                                                          COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                        Transmitted 11/30/2015 5:16:34 PM
                                                                           Accepted 12/1/2015 8:05:23 AM
                            TEXAS COURT OF CRIMINAL APPEALS                                ABEL ACOSTA
                                                                                                   CLERK

MICHAEL ESTRADA                          §
                                                                            RECEIVED
     APPLICANT,                          §                           COURT OF CRIMINAL APPEALS
                                         §                                  12/1/2015
                                                                       ABEL ACOSTA, CLERK
        V                                §      WR-84,167-01
                                         §
THE STATE OF TEXAS                       §
      RESPONDENT .                       §

                                 MOTION TO RECONSIDER

       On November 18, 2015, the court dismissed applicant’s first writ of habeas
corpus without consideration of the merit. Specifically, notice of dismissal provided by
the court cited that applicant filed a computer generated memorandum that does not
include a certificate state the number of words in the document.

        Notably, despite counsel’s oversight the brief used less than a third of the word
limit contemplated by Rule 9.4. Counsel attaches a certificates to this motion and asks
that the court reconsider the application.

                                         RESPECTFULLY SUBMITTED

                                         THE SPRIGGS LAW OFFICE
                                         1011 S. JACKSON
                                         AMARILLO, TEXAS 79101
                                         TEL .: 806.376.7260
                                         FAX: 806.372.3298
                                         EMAIL : LEVI.SPRIGGS@GMAIL .COM

                                         /S/ LEVI L. SPRIGGS
                                         BY : LEVI L. SPRIGGS
                                                TSBN: 24046894
                                                ATTORNEY FOR APPLICANT
                                                MICHAEL RUBEN ESTRADA

                                 CERTIFICATE OF SERVICE

      I certify that on November 30, 2015 a true and correct copy of this document
was served on the parties listed below in the manner indicated.

                                         /S/ LEVI L. SPRIGGS

N O . W R 84,167-01
E STR ADA V . T EXAS
M O TIO N TO R ECON SIDER
RANDALL COUNTY DISTRICT ATTORNEY
FAX : 806.468.5566




N O . W R 84,167-01
E STR ADA V . T EXAS
M O TIO N TO R ECON SIDER